Exhibit 10.13

DIRECTOR INDEMNIFICATION AGREEMENT

This Director Indemnification Agreement, dated as of December             , 2014
(this “Agreement”), is made by and between Restaurant Brands International Inc.,
a corporation incorporated under the laws of Canada (the “Corporation”), and
             (“Indemnitee”).

RECITALS

A. Section 102 of the Canada Business Corporations Act (the “Act”) provides,
among other things, that the directors shall manage, or supervise the management
of, the business and affairs of a corporation.

B. Pursuant to Section 122 of the Act, directors act as fiduciaries of a
corporation.

C. Thus, it is critically important to the Corporation and its shareholders that
the Corporation be able to attract and retain the most capable persons
reasonably available to serve as directors of the Corporation.

D. In recognition of the need for a corporation to be able to induce capable and
responsible persons to accept positions in corporate management, the Act
authorizes (and in some instances requires) a corporation to indemnify its
directors and officers, and further authorizes a corporation to purchase and
maintain insurance for the benefit of its directors and officers.

E. Canadian courts have recognized that indemnification by a corporation serves
the dual policies of (i) allowing corporate officials to resist unjustified
lawsuits, secure in the knowledge that, if vindicated, the corporation will bear
the expense of litigation, and (ii) encouraging capable women and men to serve
as corporate directors and officers, secure in the knowledge that the
corporation will absorb the costs of defending their honesty and integrity.

F. Indemnitee is, or will be, a director of the Corporation and his or her
willingness to serve in such capacity is predicated, in substantial part, upon
the Corporation’s willingness to indemnify him or her in accordance with the
principles reflected above, to the fullest extent permitted by applicable laws,
and upon the other undertakings set forth in this Agreement.

G. Therefore, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee’s service
as a director of the Corporation and to enhance Indemnitee’s ability to serve
the Corporation in an effective manner, and in order to provide such protection
pursuant to express contractual rights (intended to be enforceable irrespective
of, among other things, any amendment to the Corporation’s articles of
incorporation or by-laws (collectively, the “Constating Documents”), any change
in the composition of the Corporation’s Board of Directors (the “Board”) or any
change in control or other business combination transaction relating to the
Corporation), the Corporation wishes to provide in this Agreement for the
indemnification of and the advancement of Expenses to Indemnitee as set forth in
this Agreement and for the continued coverage of Indemnitee under the
Corporation’s directors’ and officers’ liability insurance policies.

H. In light of the considerations referred to in the preceding recitals, it is
the Corporation’s intention and desire that the provisions of this Agreement be
construed liberally, subject to their express terms, to maximize the protections
to be provided to Indemnitee hereunder.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, the parties hereby agree as follows:

1. Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

(a) “Change in Control” is deemed to have occurred on the first to occur of any
one of the events set forth in the following paragraphs:

(i) any Person (other than the Corporation, its Affiliates (as defined in the
Rule 12b-2 promulgated under Section 12 of the U.S. Securities Exchange Act of
1934, as amended (the “Exchange Act”)) or an employee benefit plan or trust
maintained by the Corporation or its Affiliates, or any corporation owned,
directly or indirectly, by the shareholders of the Corporation in substantially
the same proportions as their ownership of common shares of the Corporation)
becoming the Beneficial Owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of more than 50% of the combined voting power of the
Corporation’s then outstanding securities (excluding any Person who becomes such
a Beneficial Owner (x) in connection with a transaction described in clause
(A) of paragraph (iii) below or (y) in connection with a distribution to them in
their capacity as a member or partner (whether general or limited partners) in
3G Special Situation Fund, L.P., a limited partnership formed under the laws of
the Cayman Islands; or

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the effective date of
the arrangement of Tim Hortons Inc. under Section 192 of the Act (the “Effective
Date”) in accordance with the Arrangement Agreement and Plan of Merger dated as
of August 26, 2014 among Burger King Worldwide, Inc. (Delaware), the
Corporation, Restaurant Brands International Limited Partnership (f/k/a New Red
Canada Limited Partnership), Blue Merger Sub, Inc., 8997900 Canada Inc. and Tim
Hortons Inc. (including the Schedules attached thereto), constitute the Board
and any new director (other than a director whose initial assumption of office
is in connection with an actual or threatened election contest, including a
consent solicitation, relating to the election of directors of the Corporation
as such terms are used in Regulation 14A under the Exchange Act) whose
appointment or election by the Board or nomination for election by the
Corporation’s shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the Effective Date or whose appointment, election or nomination for election
was previously so approved or recommended; or

(iii) the consummation of (A) a merger or consolidation of the Corporation or
any direct or indirect subsidiary of the Corporation with any other corporation,
other than a merger, consolidation, amalgamation or arrangement which would
result in the voting securities of the Corporation outstanding immediately prior
to such merger or consolidation continuing to represent (either by remaining
outstanding or being converted into voting securities of the surviving entity or
any parent thereof) more than 20% of the combined voting power or the total fair
market value of the securities of the Corporation or such surviving entity or
any parent thereof outstanding immediately after such merger, consolidation,
amalgamation or arrangement; provided, however, that a merger, consolidation,
amalgamation or arrangement effected to implement a recapitalization of the
Corporation (or similar transaction) in which no Person (other than those
covered by the exceptions in paragraph (i) of this definition) acquires more
than 50% of the combined voting power of the Corporation’s then outstanding
securities shall not constitute a Change in Control of the Corporation; or

(iv) a complete liquidation or dissolution of the Corporation or the
consummation of any sale, lease, exchange or other transfer (in one transaction
or a series of transactions) of all or substantially all of the assets of the
Corporation; other than such liquidation, sale or disposition to a Person or
Persons who Beneficially Own, directly or indirectly, more than 20% of the
combined voting power of the outstanding voting securities of the Corporation at
the time of the sale.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no “Change in Control” is deemed to have occurred
if there is consummated any transaction or series of integrated transactions
immediately following which the record holders of the common shares of the
Corporation immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Corporation immediately
following such transaction or series of transactions.

(b) “Claim” means (i) any threatened, asserted, pending, ongoing or completed
claim, demand, action, suit or proceeding, whether civil, criminal,
administrative, arbitrative, investigative or other, and whether made pursuant
to federal, provincial, state or other law; and (ii) any inquiry or
investigation, whether made, instituted or conducted, by the Corporation or any
other Person, including any federal, provincial, state or other governmental
agency, that Indemnitee determines might lead to the institution of any such
claim, demand, action, suit or proceeding. For the avoidance of doubt, subject
to applicable laws, the Corporation intends indemnity to be provided hereunder
in respect of acts or failure to act prior to, on or after the date hereof.

(c) “Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, whether or not
for profit, that is directly or indirectly controlled by the Corporation. For
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of an entity or enterprise, whether through the ownership of voting
securities, through other voting rights, by contract or otherwise; provided that
direct or indirect Beneficial Ownership of common shares or other interests in
an entity or enterprise entitling the holder to cast 15% or more of the total
number of votes generally entitled to be cast in the election of directors (or
persons performing comparable functions) of such entity or enterprise shall be
deemed to constitute control for purposes of this definition.

(d) “Disinterested Director” means a director of the Corporation who is not and
was not a party to the Claim in respect of which indemnification is sought by
Indemnitee.

(e) “Expenses” means all costs and expenses (including reasonable attorneys’ and
experts’ fees and expenses) paid or payable in connection with investigating,
defending, being a witness in or participating in (including on appeal), or
preparing to investigate, defend, be a witness in or participate in (including
on appeal), any Claim.

(f) “Indemnifiable Claim” means any Claim based upon, arising out of or
resulting from the following:

(i) any actual, alleged or suspected act or failure to act by Indemnitee in his
or her capacity as a director or officer of the Corporation or as a director or
officer (or individual serving in a similar capacity) of any other corporation,
limited liability company, partnership, joint venture, trust or other entity or
enterprise, whether or not for profit, as to which Indemnitee is or was serving
at the request of the Corporation;

(ii) any actual, alleged or suspected act or failure to act by Indemnitee in
respect of any business, transaction, communication, filing, disclosure or other
activity of the Corporation or any other entity or enterprise referred to in
clause (i) of this sentence; or

(iii) Indemnitee’s status as a current or former director or officer of the
Corporation or as a current or former director or officer (or individual serving
in a similar capacity) of any other entity or enterprise referred to in clause
(i) of this sentence or any actual, alleged or suspected act or failure to act
by Indemnitee in connection with any obligation or restriction imposed upon
Indemnitee by reason of such status.

 

3



--------------------------------------------------------------------------------

In addition to any service at the actual request of the Corporation, for
purposes of this Agreement, Indemnitee shall be deemed to be serving or to have
served at the request of the Corporation as a director or officer (or individual
serving in a similar capacity) of another entity or enterprise if Indemnitee is
or was serving as a director or officer (or individual serving in a similar
capacity) of such entity or enterprise and (A) such entity or enterprise is or
at the time of such service was a Controlled Affiliate, (B) such entity or
enterprise is or at the time of such service was an employee benefit plan (or
related trust) sponsored or maintained by the Corporation or a Controlled
Affiliate, or (C) the Corporation or a Controlled Affiliate (by action of the
Board, any committee thereof or the Corporation’s Chief Executive Officer
(“CEO”) (other than as to the CEO, by him or herself)) caused or authorized
Indemnitee to be nominated, elected, appointed, designated, engaged or selected
to serve in such capacity.

(g) “Indemnifiable Losses” means any and all Losses relating to, arising out of
or resulting from Indemnitee being, or being threatened to be made, a party to,
or a participant in, any Indemnifiable Claim; provided, however, that
Indemnifiable Losses shall not include Losses incurred by Indemnitee in respect
of any Indemnifiable Claim (or any matter or issue therein) as to which
Indemnitee shall have been adjudged liable to the Corporation, unless and only
to the extent that the court in which such Indemnifiable Claim was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnification for such Losses as the court shall deem proper.

(h) “Independent Counsel” means a law firm, or a member of a law firm, selected
in accordance with Section 7(e), that is experienced in matters of corporation
law and neither presently is, nor in the past five years has been, retained to
represent: (i) the Corporation (or any subsidiary of the Corporation) or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements) or (ii) any other named
(or, as to a threatened matter, reasonably likely to be named) party to the
Indemnifiable Claim giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Corporation or Indemnitee in an action to determine Indemnitee’s rights under
this Agreement.

(i) “Losses” means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other) and amounts paid
or payable in settlement, including all interest, assessments and other charges
paid or payable in connection with or in respect of any of the foregoing.

(j) “Person” means any individual, entity, or group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act.

(k) “Standard of Conduct” means the standard for conduct by Indemnitee that is a
condition precedent to indemnification of Indemnitee hereunder against
Indemnifiable Losses relating to, arising out of or resulting from an
Indemnifiable Claim. The Standard of Conduct is (i) that Indemnitee acted
honestly and in good faith with a view to the best interests of the Corporation
or, as the case may be, to the best interests of the other entity for which
Indemnitee acted as director or officer (or in a similar capacity) at the
Corporation’s request or deemed request, and (ii) in the case of a criminal or
administrative action or proceeding that is enforced by a monetary penalty,
Indemnitee had reasonable grounds for believing that his or her conduct was
lawful.

 

4



--------------------------------------------------------------------------------

2. Indemnification Obligation. Subject only to Section 7 and to the proviso in
this Section, the Corporation shall indemnify, defend and hold harmless
Indemnitee, to the fullest extent permitted or required by applicable laws in
effect on the date hereof or as such laws may from time to time hereafter be
amended to increase the scope of such permitted indemnification, against any and
all Indemnifiable Claims and Indemnifiable Losses; provided, however, that,
except as provided in Sections 4 and 20, the Constating Documents, or otherwise
as required by applicable laws, Indemnitee shall not be entitled to
indemnification pursuant to this Agreement in connection with any Claim
initiated by Indemnitee against the Corporation or any director or officer of
the Corporation unless the Corporation has joined in or consented to the
initiation of such Claim. The Corporation acknowledges that the foregoing
obligation is substantially broader than that now required by applicable laws
and the Constating Documents and intends that it be interpreted consistently
with this Section and the recitals to this Agreement.

3. Advancement of Expenses. Indemnitee shall have the right to advancement by
the Corporation prior to the final disposition of any Indemnifiable Claim of any
and all Expenses relating to, arising out of or resulting from any Indemnifiable
Claim paid or incurred by Indemnitee or which Indemnitee determines in good
faith are reasonably likely to be paid or incurred by Indemnitee and as to which
Indemnitee’s counsel provides supporting documentation; provided, however, that
Indemnitee shall repay, without interest, any such amount of Expenses (or
portion thereof) actually advanced to Indemnitee in respect of which it shall
have been determined, following the final disposition of the Indemnifiable Claim
to which the advance related, were in excess of amounts paid or payable by
Indemnitee in respect of Expenses relating to, arising out of or resulting from
such Indemnifiable Claim, or otherwise in accordance with Section 7, that
Indemnitee is not entitled to indemnification hereunder.

Without limiting the generality or effect of any other provision hereof,
Indemnitee’s right to such advancement is not subject to any prior determination
that Indemnitee has satisfied the Standard of Conduct. Without limiting the
generality or effect of the foregoing, within five business days after any
request by Indemnitee that is accompanied by supporting documentation for
specific Expenses to be reimbursed or advanced, the Corporation shall, in
accordance with such request (but without duplication), (a) pay such Expenses on
behalf of Indemnitee, (b) advance to Indemnitee funds in an amount sufficient to
pay such Expenses, or (c) reimburse Indemnitee for such Expenses.

In connection with any such payment, advancement or reimbursement, at the
request of the Corporation, Indemnitee shall execute and deliver to the
Corporation an undertaking, which need not be secured and shall be accepted
without reference to Indemnitee’s ability to repay the Expenses, by or on behalf
of the Indemnitee, to repay any amounts paid, advanced or reimbursed by the
Corporation in respect of Expenses relating to, arising out of or resulting from
any Indemnifiable Claim in respect of which it shall have been determined,
following the final disposition of such Indemnifiable Claim and in accordance
with Section 7, that Indemnitee is not entitled to indemnification hereunder.

4. Indemnification for Additional Expenses. Without limiting the generality or
effect of the foregoing, the Corporation shall indemnify and hold harmless
Indemnitee against and, if requested by Indemnitee, shall reimburse Indemnitee
for, or advance to Indemnitee, within five business days of such request
accompanied by supporting documentation for specific Expenses to be reimbursed
or advanced, any and all Expenses paid or incurred by Indemnitee or which
Indemnitee determines in good faith are reasonably likely to be paid or incurred
by Indemnitee in connection with any Claim made, instituted or conducted by
Indemnitee for (a) indemnification or reimbursement or advance payment of
Expenses by the Corporation under any provision of this Agreement, or under any
other agreement or provision of the Constating Documents now or hereafter in
effect relating to Indemnifiable Claims, and/or (b) recovery under any
directors’ and officers’ liability insurance policies maintained by the
Corporation; provided, however, that Indemnitee shall repay, without interest,
any such reimbursement or advance of Expenses (or portion thereof) which remains
unspent at the final disposition of the Claim to which the advance related or
otherwise in respect of which it shall have been determined, following the final
disposition of such Claim and in accordance with Section 7, that Indemnitee is
not entitled to indemnification hereunder.

 

5



--------------------------------------------------------------------------------

5. Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Corporation for some or a portion of any
Indemnifiable Loss but not for all of the total amount thereof, the Corporation
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.

6. Procedure for Notification. To obtain indemnification under this Agreement in
respect of an Indemnifiable Claim or Indemnifiable Loss, Indemnitee shall submit
to the Corporation a written request therefor, including a brief description
(based upon information then available to Indemnitee) of such Indemnifiable
Claim or Indemnifiable Loss. If, at the time of the receipt of such request, the
Corporation has directors’ and officers’ liability insurance in effect under
which coverage for such Indemnifiable Claim or Indemnifiable Loss is potentially
available, the Corporation shall give prompt written notice of such
Indemnifiable Claim or Indemnifiable Loss to the applicable insurers in
accordance with the procedures set forth in the applicable policies.

The Corporation shall provide to Indemnitee a copy of such notice delivered to
the applicable insurers and, upon Indemnitee’s request, copies of all subsequent
correspondence between the Corporation and such insurers regarding the
Indemnifiable Claim or Indemnifiable Loss, in each case substantially
concurrently with the delivery thereof by the Corporation.

The failure by Indemnitee to timely notify the Corporation of any Indemnifiable
Claim or Indemnifiable Loss shall not relieve the Corporation from any liability
hereunder unless, and only to the extent that, the Corporation did not otherwise
learn of such Indemnifiable Claim or Indemnifiable Loss and such failure results
in forfeiture by the Corporation of substantial defenses, rights or insurance
coverage.

7. Determination of Right to Indemnification.

(a) The Corporation shall not indemnify Indemnitee pursuant to this Agreement
unless Indemnitee has satisfied the Standard of Conduct; provided, however, that
Indemnitee’s right to advancement under Section 3 shall not be subject to any
prior determination that Indemnitee has satisfied the Standard of Conduct.

(b) Any determination of whether Indemnitee has satisfied the Standard of
Conduct (a “Standard of Conduct Determination”) shall be made as follows:

(i) if a Change in Control shall not have occurred, or if a Change in Control
shall have occurred but Indemnitee shall have requested that the Standard of
Conduct Determination be made pursuant to this clause (i), (A) by a majority
vote of the Disinterested Directors, even if less than a quorum of the Board,
(B) if such Disinterested Directors so direct, by a majority vote of a committee
of Disinterested Directors designated by a majority vote of all Disinterested
Directors, or (C) if there are no such Disinterested Directors, or if a majority
of the Disinterested Directors so direct, by Independent Counsel in a written
opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee; and

(ii) if a Change in Control shall have occurred and Indemnitee shall not have
requested that the Standard of Conduct Determination be made pursuant to clause
(i), by Independent Counsel in a written opinion addressed to the Board, a copy
of which shall be delivered to Indemnitee.

 

6



--------------------------------------------------------------------------------

Indemnitee shall cooperate with reasonable requests of the individual or firm
making such Standard of Conduct Determination, including providing to such
Person documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination without incurring any unreimbursed
cost in connection therewith. The Corporation shall indemnify and hold harmless
Indemnitee against and, if requested by Indemnitee, shall reimburse Indemnitee
for, or advance to Indemnitee, within five business days of such request
accompanied by supporting documentation for specific costs and expenses to be
reimbursed or advanced, any and all costs and expenses (including attorneys’ and
experts’ fees and expenses) incurred by Indemnitee in so cooperating with the
Person making such Standard of Conduct Determination; provided, however, that
Indemnitee shall repay, without interest, any such reimbursement or advance of
costs and expenses (or portion thereof) in respect of which it shall have been
determined, following the final disposition of the Indemnifiable Claim to which
the reimbursement or advance related and in accordance with this Section, that
Indemnitee is not entitled to indemnification hereunder.

(c) The Corporation shall use its reasonable efforts to cause any Standard of
Conduct Determination required under Section 7(b) to be made as promptly as
practicable.

(d) If Indemnitee has been determined pursuant to Section 7(b) to have satisfied
the Standard of Conduct, then the Corporation shall pay to Indemnitee, within
five business days after the later of (x) receipt by the Corporation of written
notice from Indemnitee advising the Corporation of the final disposition of the
applicable Indemnifiable Claim or portion thereof to which such Indemnifiable
Losses are related, out of which such Indemnifiable Losses arose or from which
such Indemnifiable Losses resulted and (y) the earliest date on which the
applicable criterion specified above shall have been satisfied, an amount equal
to the amount of such Indemnifiable Losses.

(e) If a Standard of Conduct Determination is required to be, but has not been,
made by Independent Counsel pursuant to Section 7(b)(i), the Independent Counsel
shall be selected by the Board or a Board Committee, and the Corporation shall
give written notice to Indemnitee advising him or her of the identity of the
Independent Counsel so selected. If a Standard of Conduct Determination is
required to be, or to have been, made by Independent Counsel pursuant to
Section 7(b)(ii), the Independent Counsel shall be selected by Indemnitee, and
Indemnitee shall give written notice to the Corporation advising it of the
identity of the Independent Counsel so selected. In either case, Indemnitee or
the Corporation, as applicable, may, within five business days after receiving
written notice of selection from the other, deliver to the other a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
satisfy the criteria set forth in the definition of “Independent Counsel” in
Section 1(h), and the objection shall set forth with particularity the factual
basis of such assertion.

Absent a proper and timely objection, the Person so selected shall act as
Independent Counsel. If such written objection is properly and timely made and
substantiated, (i) the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit and (ii) the non- objecting
party may, at its option, select an alternative Independent Counsel and give
written notice to the other party advising such other party of the identity of
the alternative Independent Counsel so selected, in which case the provisions of
the two immediately preceding sentences and clause (i) of this sentence shall
apply to such subsequent selection and notice. If applicable, the provisions of
clause (ii) of the immediately preceding sentence shall apply to successive
alternative selections.

 

7



--------------------------------------------------------------------------------

If no Independent Counsel that is permitted under the foregoing provisions of
this Section 7(e) to make the Standard of Conduct Determination shall have been
selected within 30 calendar days after the Corporation gives its initial notice
pursuant to the first sentence of this Section 7(e) or Indemnitee gives its
initial notice pursuant to the second sentence of this Section 7(e), as the case
may be, either the Corporation or Indemnitee may apply to court for resolution
of any objection which shall have been made by the Corporation or Indemnitee to
the other’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person or firm selected by the court or by such other
person as the court shall designate, and the person or firm with respect to whom
all objections are so resolved or the person or firm so appointed will act as
Independent Counsel. In all events, the Corporation shall pay all of the actual
and reasonable fees and expenses of the Independent Counsel incurred in
connection with the Independent Counsel’s determination pursuant to
Section 7(b).

8. Presumption of Entitlement. Notwithstanding any other provision hereof, in
making any Standard of Conduct Determination, the person or firm making such
determination shall presume that Indemnitee has satisfied the Standard of
Conduct, and the Corporation may overcome such presumption only by its adducing
clear and convincing evidence to the contrary. Indemnitee may apply to court to
challenge any Standard of Conduct Determination that is adverse to Indemnitee.
No determination by the Corporation (including by its directors or any
Independent Counsel) that Indemnitee has not satisfied any Standard of Conduct
shall be a defense to any Claim by Indemnitee for indemnification or
reimbursement or advance payment of Expenses by the Corporation hereunder or
create a presumption that Indemnitee has not met the Standard of Conduct.

9. No Other Presumption. For purposes of this Agreement, the termination of any
Claim by judgment, order, settlement (whether with or without court approval) or
conviction will not create a presumption that Indemnitee did not meet the
Standard of Conduct or that indemnification hereunder is otherwise not
permitted.

10. Non-Exclusivity. The rights of Indemnitee hereunder will be in addition to
any other rights Indemnitee may have under the Constating Documents, or the
substantive laws of the Corporation’s jurisdiction of incorporation, any other
contract or otherwise (collectively, “Other Indemnity Provisions”); provided,
however, that (a) to the extent that Indemnitee otherwise would have any greater
right to indemnification under any Other Indemnity Provision, Indemnitee will
without further action be deemed to have such greater right hereunder, and
(b) to the extent that any change is made to any Other Indemnity Provision which
permits any greater right to indemnification than that provided under this
Agreement as of the date hereof, Indemnitee will be deemed to have such greater
right hereunder. The Corporation may not, without the consent of Indemnitee,
adopt any amendment to any of the Constating Documents the effect of which would
be to deny, diminish or encumber Indemnitee’s right to indemnification under
this Agreement or any Other Indemnity Provision.

11. Liability Insurance and Funding. For the duration of Indemnitee’s service as
a director and/or officer of the Corporation, the Corporation shall use
commercially reasonable efforts (taking into account the scope and amount of
coverage available relative to the cost thereof) to cause to be maintained in
effect policies of directors’ and officers’ liability insurance providing
coverage for Indemnitee that is reasonable in scope and amount to those provided
by similarly situated companies. Upon request, the Corporation shall provide
Indemnitee or his or her counsel with a copy of all directors’ and officers’
liability insurance applications, binders, policies, declarations, endorsements
and other related materials. In all policies of directors’ and officers’
liability insurance obtained by the Corporation, Indemnitee shall be named as an
insured in such a manner as to provide Indemnitee the same rights and benefits,
subject to the same limitations, as are accorded to the Corporation’s directors
and officers most favorably insured by such policy.

 

8



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (i) the Corporation may, but shall not be
required to, create a trust fund, grant a security interest or use other means,
including a letter of credit, to ensure the payment of such amounts as may be
necessary to satisfy its obligations to indemnify and advance expenses pursuant
to this Agreement and (ii) in renewing or seeking to renew any insurance
hereunder, the Corporation will not be required to expend more than 1.5 times
the premium amount of the immediately preceding policy period (equitably
adjusted if necessary to reflect differences in policy periods).

12. Subrogation. In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the related rights
of recovery of Indemnitee against other Persons (other than Indemnitee’s
successors), including any entity or enterprise referred to in clause (i) of the
definition of “Indemnifiable Claim” in Section 1(f). Indemnitee shall execute
all papers reasonably required to evidence such rights (all of Indemnitee’s
reasonable Expenses, including attorneys’ fees and charges, related thereto to
be reimbursed by or, at the option of Indemnitee, advanced by the Corporation).

13. No Duplication of Payments. The Corporation shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Indemnifiable
Losses to the extent Indemnitee has otherwise already actually received payment
(net of Expenses incurred in connection therewith) under any insurance policy,
the Constating Documents and Other Indemnity Provisions or otherwise (including
from any entity or enterprise referred to in clause (i) of the definition of
“Indemnifiable Claim” in Section 1(f)) in respect of such Indemnifiable Losses
otherwise indemnifiable hereunder.

14. Defense of Claims. Subject to the provisions of applicable policies of
directors’ and officers’ liability insurance, the Corporation shall be entitled
to participate in the defense of any Indemnifiable Claim or to assume or lead
the defense thereof with counsel reasonably satisfactory to the Indemnitee, at
the Corporation’s expense; provided that if Indemnitee determines, after
consultation with counsel selected by Indemnitee, that (a) the use of counsel
chosen by the Corporation to represent Indemnitee would present such counsel
with an actual or potential conflict, (b) the named parties in any such
Indemnifiable Claim (including any impleaded parties) include both the
Corporation and Indemnitee and Indemnitee shall conclude that there may be one
or more legal defenses available to him or her that are different from or in
addition to those available to the Corporation, (c) any such representation by
such counsel would be precluded under the applicable standards of professional
conduct then prevailing, or (d) Indemnitee has interests in the claim or
underlying subject matter that are different from or in addition to those of
other Persons against whom the Claim has been made or might reasonably be
expected to be made, then Indemnitee shall be entitled to retain separate
counsel (but not more than one law firm plus, if applicable, local counsel in
respect of any particular Indemnifiable Claim for all indemnitees in
Indemnitee’s circumstances) and the full amount of any reasonable fees and
expenses incurred by Indemnitee in connection with retaining such separate
counsel and assuming its own defense of such Indemnifiable Claim shall be an
Indemnifiable Loss subject to the provisions of this Agreement.

The Corporation shall not be liable to Indemnitee under this Agreement for any
amounts paid in settlement of any threatened or pending Indemnifiable Claim
effected without the Corporation’s prior written consent. The Corporation shall
not, without the prior written consent of the Indemnitee, effect any settlement
of any threatened or pending Indemnifiable Claim which the Indemnitee is or
could have been a party unless such settlement solely involves the payment of
money and includes a complete and unconditional release of the Indemnitee from
all liability on any claims that are the subject matter of such Indemnifiable
Claim. Neither the Corporation nor Indemnitee shall unreasonably withhold its
consent to any proposed settlement; provided that Indemnitee may withhold
consent to any settlement that does not provide a complete and unconditional
release of Indemnitee.

 

15. Successors, Binding Agreement and Survival.

 

9



--------------------------------------------------------------------------------

(a) The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Corporation expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Corporation would be required to perform if no such succession had
taken place. This Agreement shall be binding upon and inure to the benefit of
the Corporation and any successor to the Corporation, including any Person
acquiring directly or indirectly all or substantially all of the business or
assets of the Corporation whether by consolidation, amalgamation, arrangement,
merger, reorganization or otherwise (and such successor will thereafter be
deemed the “Corporation” for purposes of this Agreement), but shall not
otherwise be assignable or delegable by the Corporation.

(b) This Agreement shall inure to the benefit of and be enforceable by the
Indemnitee’s personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors.

(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
15(a) and 15(b). Without limiting the generality or effect of the foregoing,
Indemnitee’s right to receive payments hereunder shall not be assignable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by the Indemnitee’s will or by the laws of descent and distribution,
and, in the event of any attempted assignment or transfer contrary to this
Section 15(c), the Corporation shall have no liability to pay any amount so
attempted to be assigned or transferred.

(d) For the avoidance of doubt, this Agreement shall survive and continue even
though Indemnitee may have terminated his or her service as a director or
officer of the Corporation or as a director or officer (or individual serving in
a similar capacity) of any other corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, whether or not
for profit, as to which Indemnitee is or was serving at the request of the
Corporation.

16. Notices. For all purposes of this Agreement, all communications, including
notices, consents, requests or approvals, required or permitted to be given
hereunder must be in writing and shall be deemed to have been duly given when
hand delivered or dispatched by electronic facsimile transmission (with receipt
thereof orally confirmed), or one business day after having been sent for
next-day delivery by a nationally recognized overnight courier service,
addressed to the Corporation (to the attention of the [Secretary] of the
Corporation) and to Indemnitee at the applicable address shown on the signature
page hereto, or to such other address as any party may have furnished to the
other in writing and in accordance herewith, except that notices of changes of
address will be effective only upon receipt.

17. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein. The
Corporation and Indemnitee each hereby irrevocably consent to the non-exclusive
jurisdiction of the courts of the Province of Ontario for all purposes in
connection with any action or proceeding which arises out of or relates to this
Agreement, waive all procedural objections to suit in that jurisdiction,
including objections as to venue or inconvenience and agree that service in any
such action may be made by notice given in accordance with Section 16.

 

10



--------------------------------------------------------------------------------

18. Validity. If any provision of this Agreement or the application of any
provision hereof to any Person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other Person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent, and only to the extent, necessary to make it
enforceable, valid or legal. In the event that any court or other adjudicative
body shall decline to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by the immediately preceding
sentence, the parties thereto shall take all such action as may be necessary or
appropriate to replace the provision so held to be invalid, unenforceable or
otherwise illegal with one or more alternative provisions that effectuate the
purpose and intent of the original provisions of this Agreement as fully as
possible without being invalid, unenforceable or otherwise illegal.

19. Miscellaneous. No provision of this Agreement may be waived, modified or
amended unless such waiver, modification or amendment is agreed to in writing
signed by Indemnitee and the Corporation. No waiver by either party hereto at
any time of any breach by the other party hereto or compliance with any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, expressed or implied with respect to the subject matter
hereof have been made by either party that are not set forth expressly in this
Agreement.

20. Legal Fees and Expenses. It is the intent of the Corporation that, to the
extent permitted by applicable laws, Indemnitee not be required to incur legal
fees and or other Expenses associated with the interpretation, enforcement or
defense of Indemnitee’s rights under this Agreement by litigation or otherwise
because the cost and expense thereof would substantially detract from the
benefits intended to be extended to Indemnitee hereunder. Accordingly, without
limiting the generality or effect of any other provision hereof, if it should
reasonably appear to Indemnitee that the Corporation has failed to comply with
any of its obligations under this Agreement or in the event that the Corporation
or any other Person takes or threatens to take any action to declare this
Agreement void or unenforceable, or institutes any litigation or other action or
proceeding designed to improperly deny, or to improperly recover from,
Indemnitee the benefits provided or intended to be provided to Indemnitee
hereunder, the Corporation irrevocably authorizes the Indemnitee from time to
time to retain counsel of Indemnitee’s choice, at the expense of the Corporation
as hereafter provided, to advise and represent Indemnitee in connection with any
such interpretation, enforcement or defense, including the initiation or defense
of any litigation or other action or proceeding, whether by or against the
Corporation or any director, officer, shareholder or other Person affiliated
with the Corporation, in any jurisdiction. Without limiting the generality or
effect of any other provision hereof, the Corporation will pay and be solely
financially responsible for any and all attorneys’ and related fees and expenses
actually and reasonably incurred by Indemnitee in connection with any of the
foregoing; provided, however, that Indemnitee shall reimburse the Corporation
for any such fees and expenses (or portion thereof) in respect of which it shall
have been determined, following the final disposition of any litigation or other
action or proceeding to which such fees and expenses related and in accordance
with Section 7, that Indemnitee is not entitled to indemnification hereunder (as
if such fees and expenses had been advanced to Indemnitee in accordance with
Section 4).

21. Certain Interpretive Matters. Unless the context of this Agreement otherwise
requires, (i) “it” or “its” or words of any gender include each other gender,
(ii) words using the singular or plural number also include the plural or
singular number, respectively, (iii) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement, (iv) the terms
“Article,” “Section,” “Annex” or “Exhibit” refer to the specified Article,
Section, Annex or Exhibit of or to this Agreement, (v) the terms “include,”
“includes” and “including” will be deemed to be followed by the words “without
limitation” (whether or not so expressed), and (vi) the word “or” is disjunctive
but not exclusive. Whenever action must be taken (including the giving of notice
or the delivery of documents) under this Agreement during a certain period of
time or by a particular date that ends or occurs on a non-business day, then
such period or date will be extended until the immediately following business
day. As used herein, “business day” means any day other than Saturday, Sunday or
a national holiday.

 

11



--------------------------------------------------------------------------------

22. Entire Agreement. This Agreement and the Constating Documents constitute the
entire agreement, and supersede all prior agreements and understandings, both
written and oral, between the parties hereto with respect to the subject matter
of this Agreement. Any prior agreements or understandings between the parties
hereto with respect to indemnification are hereby terminated and of no further
force or effect.

23. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together shall
constitute one and the same agreement.

[SIGNATURE PAGE FOLLOWS]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Indemnitee has executed and the Corporation has caused its
duly authorized representative to execute this Agreement as of the date first
above written.

 

RESTAURANT BRANDS INTERNATIONAL INC. By:   Name: Title: INDEMNITEE By:   Name:
Address:      

 

13